PER CURIAM:
Michael Pack appeals the district court’s order dismissing his civil rights complaint without prejudice for failing to state a claim. We have reviewed the record and the district court’s order and affirm for the reasons cited by the district court. See Pack v. Baltimore Police Dep’t, No. 1:07-cv-01703-RDB (D.Md. July 24, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.